Citation Nr: 0127223	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
squamous cell carcinoma of the penis with partial amputation, 
to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for adenocarcinoma of 
the colon with metastatic liver disease, to include as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In January 2000, the veteran and his 
brother testified at an RO hearing.  In a statement signed 
November 30, 2000, the veteran waived his right to an "in-
person" hearing and opted for a videoconference hearing at 
the RO before a Board Member, but he failed to appear for the 
hearing scheduled in November 2001.  As the veteran has 
neither submitted a good cause for failure to appear or 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the new and material and service connection claims.

2.  An unappealed February 1998 RO decision denied service 
connection for metastatic carcinoma of the penis.

3.  Evidence added to the record since the RO's February 1998 
decision is so significant that it must be considered to 
decide fairly the merits of the veteran's claim for 
entitlement to service connection for squamous cell carcinoma 
(skin cancer) of the penis with partial amputation. 
4.  The veteran was a member of the American occupation 
forces in Japan following World War II and was presumed 
present in the Nagasaki area from April 1 to June 17, 1946. 

5.  The veteran's exposure to radiation in service was at 
most one rem.

6.  The veteran's squamous cell carcinoma (skin cancer) of 
the penis was first manifested many years after his discharge 
from military service and is not related to any incident of 
active duty, including exposure to ionizing radiation.

7.  The veteran's adenocarcinoma of the colon with metastatic 
liver disease (colon cancer) was first manifested many years 
after his discharge from military service and is not related 
to any incident of active duty, including exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied a claim for 
service connection for metastatic carcinoma of the penis is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence to reopen the veteran's claim 
for service connection for squamous cell carcinoma of the 
penis with partial amputation has been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 20.1103 (2001).

3.  The veteran's squamous cell carcinoma of the penis was 
not incurred, directly or presumptively, in service or as a 
result of exposure to radiation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 

4.  The veteran's adenocarcinoma of the colon with metastatic 
liver disease was not incurred, directly or presumptively, in 
service or as a result of exposure to radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board also notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108 
(West 1991).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the claims for service 
connection for skin cancer of the penis and colon cancer have 
been properly developed as service medical records, various 
non-VA medical records, a dose assessment from the Defense 
Threat Reduction Agency (DTRA), and VA radiation advisory 
opinions have been associated with the file.  The Board also 
finds that requirements regarding notice which must be 
provided to the veteran pursuant to the VCAA have been 
satisfied by the letters and the Statement of the Case (SOC), 
which were provided to the veteran by the RO.  The Board 
notes that, although the veteran is receiving Social Security 
Administration (SSA) benefits, he does not assert that SSA 
records show a link between his skin and colon cancers and 
service.  Moreover, in light of the VA radiation advisory 
opinions indicating that the veteran was exposed at most to 
less than one rem of radiation and the fact that the veteran 
was first diagnosed with cancer many years after separation 
from service (skin cancer in October 1978 and colon cancer in 
August 1999), the Board finds that the VCAA does not mandate 
an examination.  In a September 2000 SOC, the RO advised the 
veteran of what must be demonstrated to establish service 
connection, including on a presumptive basis.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment and administrative records, which might 
be relevant to the veteran's claims.  Accordingly, no further 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board notes that, in the June 2000 decision, the RO 
reopened the veteran's claim for skin cancer and denied both 
claims on the merits.  The Board finds no prejudice to the 
veteran in this case by proceeding with the adjudication of 
the question of entitlement to service connection, as the RO 
has complied with the notice provisions of the VCAA.  This is 
so because the RO specifically notified him of the 
requirements needed for entitlement to service connection in 
a December 1999 letter to the veteran and the September 2000 
SOC.  The RO specifically notified the veteran that for 
service connection there must be evidence of a current 
disability, evidence of a disease or injury due to service, 
and evidence of a link between the disability and service.  
The RO also informed him of the special requirements for 
service connection as a result of exposure to ionizing 
radiation.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant a remand, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

I.  New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for skin 
cancer of the penis.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

The Board observes that the RO first denied a claim for 
entitlement to service connection for cancer of the penis and 
lymph nodes due to radiation exposure in a May 1992 rating 
decision, noting that the condition was not incurred or 
aggravated in service nor found within the one-year 
presumptive period following separation from service and, 
since the veteran did not reply to the radiation development 
letter, there was no evidence showing the condition to be the 
result of radiation exposure in service.  By a letter dated 
June 11, 1992, the veteran received written notification of 
this action and was advised of his appellate rights, but no 
appeal was initiated within one year of the notification.  By 
a February 1998 rating decision, the RO confirmed its earlier 
decision and denied a claim for entitlement to service 
connection for metastatic carcinoma of the penis as a result 
of exposure to ionizing radiation, noting that a February 
1998 report from the Defense Special Weapons Agency (DSWA) 
indicated that naval records did not show the veteran's 
presence with American occupation forces in either Hiroshima 
or Nagasaki and could place him no closer than 30 miles, not 
within 10 miles, from Nagasaki.  The veteran was notified of 
the decision and was advised of his appellate rights the same 
month, but no appeal was initiated within one year of the 
notification.  In April 1999, the veteran sought to reopen 
his claim for service connection due to exposure to radiation 
and, in November 1999, added a claim for service connection 
for colon cancer due to exposure to radiation while in 
service.  In a June 2000 decision, the subject of this 
appeal, the RO reopened the veteran's claim for service 
connection for skin cancer of the penis and denied it and the 
new claim for service connection for colon cancer.  That 
decision noted that, although the veteran had been diagnosed 
with and treated for the claimed disorders, there was no 
basis in the evidence of record to establish service 
connection for these disorders because the VA had determined 
that there was no likely relationship between them and the 
veteran's actual level of radiation exposure in service.  The 
veteran was notified of the decision and was advised of his 
appellate rights in July 2000 and he perfected an appeal 
within one year of notification.

Since the veteran did not perfect an appeal of the May 1992 
and February 1998 RO decisions, they became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2001).

Although the veteran and his representative were not advised 
by VA of the information required to reopen the claim, the 
Board may proceed with appellate review.  In this regard, the 
Board notes that, in the June 2000 decision, the RO reopened 
the veteran's claim and then adjudicated the claim de novo, 
denying it on the merits.  Since both the RO and the Board 
have reopened the veteran's claim for service connection for 
skin cancer of the penis and have considered it on the 
merits, the Board finds that the veteran has not been 
prejudiced and will proceed with appellate review.  See 
Bernard, supra; see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Second, if VA determines that 
the evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for skin cancer of the penis.  
See 38 U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a).

At the time of the RO's February 1998 decision, the evidence 
of record included: the veteran's service medical records; a 
February 1979 private physician statement from D. D., M.D., 
F.A.C.S.; private hospital reports from an October 1978 to 
April 1979, indicating that he was treated for skin cancer of 
the penis and that a partial amputation was performed; a 
February 1998 DSWA report, noting that the veteran was no 
closer than 30 miles to Nagasaki while in service; and 
various statements from the veteran.

The relevant evidence associated with the claims file after 
the RO's February 1998 rating decision includes: service 
personnel records indicating the veteran's presumptive 
participation in the occupation of Nagasaki from April to 
June 1946; April 2000 advisory opinions regarding the 
veteran's claim for service connection for skin cancer of the 
penis and colon cancer with liver metastasis due to exposure 
to ionizing radiation; a January 2000 DTRA radiation 
estimate; a July 2000 statement from the veteran's treating 
physician; a copy of the transcript of the January 2000 RO 
hearing; and various statements from the veteran and his 
representative.

The Board concludes that the testimony, the service personnel 
records indicating the veteran's presumptive participation in 
the occupation of Nagasaki from April to June 1946; and the 
January 2000 DTRA radiation estimate, and the April 2000 
advisory opinions regarding the veteran's claim for service 
connection for skin cancer of the penis and colon cancer with 
liver metastasis due to exposure to ionizing radiation 
constitute new and material evidence.  This evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim for service 
connection for skin cancer of the penis.  38 C.F.R. § 3.156.  
As new and material evidence has been presented, the claim 
for service connection for skin cancer of the penis is 
reopened.  

II.  Service Connection Claims

The veteran contends that his skin and colon cancers 
developed many years after service as a result of exposure to 
radiation in service.  The veteran also questions the 
radiation dose assessment proffered by the DTRA and contends 
that because of his involvement in the occupation of Nagasaki 
his claims should be granted. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2001).  In addition, certain chronic diseases, such as 
malignant tumors (cancer), may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  

Initially, the Board observes that the veteran's service-
connection claims rests solely on his exposure to radiation 
in service as he has recalled no other exposure to radiation.  
He does not claim, and the evidence does not show, that his 
skin or colon cancers began in service or were manifested 
within one year of discharge, or that either is the result of 
one of his service-connected disabilities.   

To establish a claim for service connection as the result of 
exposure to ionizing radiation, the veteran must show that he 
was exposed to ionizing radiation, that he has manifested one 
of the listed radiogenic diseases or that, absent presumptive 
service connection, he can prove that his current disability 
was caused by radiation exposure.  38 U.S.C.A. §§ 1112, 
1154(a) (West 1991 & Supp. 2001); 38 C.F.R. §3.311 (2001).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).   

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected under 38 
C.F.R. 
§ 3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, by 
U.S. forces during the period of time from August 6, 1945 
through July 1, 1946; or internment as a prisoner of war in 
Japan during World War II, and/or service on active duty in 
Japan immediately following such internment, resulting in the 
opportunity for exposure to ionizing radiation comparable to 
that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

The provisions of 38 C.F.R. § 3.309 provide that, if a 
veteran participated in a radiation-risk activity, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).

In accordance with the Court's holding in Combee, supra, the 
Board will first address the potential application of 
presumptive service connection for radiation-exposed veterans 
pursuant to 38 C.F.R. § 3.309(d).  The Board will then 
address the relevance of the "radiogenic diseases" provisions 
of 38 C.F.R. § 3.311.  Lastly, the Board will discuss whether 
service connection has been established on a direct basis 
under 38 C.F.R. § 3.303(d).  See Combee, 34 F.3d at 1043-
1044.


A.  Presumptive service connection -- radiation exposure

Initially, the Board finds that the evidence of record does 
establish that the veteran is a radiation-exposed veteran as 
defined by 38 C.F.R. § 3.309(d)(3)(i).  The DTRA noted that 
VA conceded that the veteran was a member of the American 
occupational forces in Japan following World War II and that 
he was present in the Nagasaki area from April 1 to June 17, 
1946.  This evidence establishes that the veteran 
participated in "radiation-risk activity" as defined by 38 
C.F.R. § 3.309(d)(3), and therefore, he is considered a 
radiation-exposed veteran.

However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).

Turning to the evidence, the record establishes that the 
veteran has been treated for squamous cell carcinoma of the 
penis and adenocarcinoma of the colon with metastatic liver 
disease.  The evidence of record shows that the veteran was 
diagnosed in October 1978 with skin cancer of the penis and 
that his colon cancer first was manifested in 1999.  Neither 
skin nor colon cancer is specified as one of the disabilities 
presumed to be related to exposure to radiation under 38 
C.F.R. 
§§ 3.307 and 3.309.  Thus, the Board can find no basis for 
applying the presumptive provisions of 38 C.F.R. § 3.309.  
Accordingly, service connection for skin cancer of the penis 
or colon cancer cannot be granted on a presumptive basis.  

The veteran himself is not competent to render a medial 
opinion as to whether his skin and colon cancers are related 
to radiation exposure in service.  Although the veteran, his 
brother and other lay persons are competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Because the veteran's skin and colon cancer are 
not included among the diseases specified at 38 C.F.R. § 
3.309(d), the Board finds that the veteran's claims, as 
evaluated under the regulations governing presumptive service 
connection based on radiation exposure, must be denied.

B. Radiogenic diseases under 38 C.F.R. § 3.311

The Board next turns to consideration under 38 C.F.R. § 
3.311.  This regulation provides instruction on the 
development of claims based on exposure to ionizing radiation 
and does not refer to any other types of radiation exposure.  
Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  As noted above, the veteran has 
been diagnosed and treated for skin and colon cancer, which 
are listed as radiogenic diseases under 38 C.F.R. § 3.311.

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc). 

The provisions of 38 C.F.R. § 3.311(a)(2) requires that dose 
data will be requested from the Department of Defense in all 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, before July 1, 1946.  38 C.F.R. 
§ 3.311.  The provisions of 38 C.F.R. § 3.311 (b)(1) require 
that claims involving exposure to ionizing radiation will be 
referred to the VA Undersecretary for Benefits if it is 
determined that: (1) a veteran was exposed to ionizing 
radiation; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(2). 

In accordance with the procedures established for 
adjudicating claims based on exposure to ionizing radiation, 
the RO obtained an individual dose assessment provided by the 
DTRA and a VA medical advisory opinion relying on that 
individual assessment.  In the referral letter, it was noted 
that VA conceded that the veteran was present with the 
American occupation forces in Nagasaki, Japan, following 
World War II in 1946.  The DTRA dose estimate and opinion are 
specific to the veteran and to the U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 and are based on 
significant research and study of the effects of radiation on 
occupation forces.  In April 2000, the VA Chief of Public 
Health and Environmental Hazards Officer concluded that the 
veteran had been exposed to a dose of ionizing radiation of 
less than one rem during military service.  She indicated 
that it is calculated that exposure to 21.83 rads or less at 
age 23 provides a 99 percent credibility that there is no 
reasonable possibility that it is as likely as not that the 
veteran's colon cancer is related to exposure to ionizing 
radiation.  Among Japanese A-bomb survivors, no excess of 
colon cancer has been evident at doses below about 100 rads 
and risks have increased only after intense irradiation.  
Other studies also suggest that there is a significantly 
increased risk for colon cancer at doses of about 100 rads 
but not at low dose levels.  The VA physician further noted 
that skin cancer usually has been attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  Excess 
numbers of basal cell cancers also have been reported in 
skin, which received estimated doses of 9-12 rads in margins 
of irradiated areas.  An increased risk for basal cell but 
not squamous cell skin cancers has been seen in atomic bomb 
survivors.  In light of the above and the veteran's estimated 
dosage of one rem, she opined that it was unlikely that the 
veteran's adenocarcinoma of the colon or squamous cell skin 
cancer of the penis could be attributed to exposure to 
ionizing radiation in service.  The Board observes that the 
VA physician cited to the scientific and medical research, 
which supported her conclusions.  In an April 25, 2000 
letter, the VA Director of Compensation and Pension Service 
stated that he had received and reviewed the opinion from the 
Under Secretary of Health.  He noted that the Under Secretary 
advised that it was unlikely that there was an association 
between the veteran's adenocarcinoma of the colon or squamous 
cell skin cancer of the penis and exposure to ionizing 
radiation in service.  In light of this opinion, which weighs 
against the veteran's claim, the Board finds that service 
connection for skin and colon cancer cannot be granted under 
38 C.F.R. § 3.311.  

In this case, the Board observes that the record contains two 
medical opinions on the question of whether the veteran's 
cancers are related to service.  "It is the responsibility of 
the BVA . . . to assess the credibility and weight to be 
given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to these 
medical opinions, the United States Court of Appeals for 
Veterans Claims (Court) has held that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

There is some medical evidence that supports a finding that 
the veteran's colon cancer is causally related to radiation 
exposure in service.  The veteran's physician, Dr. F. P. M., 
in a July 2000 statement, noted that the veteran was exposed 
to radiation while in Japan following an explosion of the 
atomic bombs there and opined that it "is possible that this 
radiation exposure contributed to his development of cancer."  
However, his opinion appears to be based on history reported 
by the veteran and in response to the veteran's request for a 
nexus opinion following the denial of his claim.  Dr. F. P. 
M.'s nexus opinion does not indicate the basis of the opinion 
to be specific clinical or test findings, and it is not 
accompanied by additional medical comment or clinical 
treatment records.  He referenced only the veteran's reported 
history.  Moreover, the Board observes that the veteran 
indicated at his January 2000 RO hearing that his treating 
physician told him that there was no way that he could 
actually tell if his colon cancer was caused by the radiation 
from the bomb.  

While a physician can render an opinion based upon his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, Dr. F. P. M. failed to specifically 
address several of the factors considered by Dr. S. H. M. in 
her opinion, including, most significantly, the amount or 
type of the veteran's radiation exposure and only speculated 
that it was possible that the veteran's exposure to radiation 
contributed to development of his colon cancer.  Further, Dr. 
F. P. M. did not refer to any studies of radiation-exposed 
veterans at atomic test sites.  He did not cite to any 
scientific or medical studies, which supported his 
conclusion.  Hence, the Board finds that Dr. F. P. M.'s 
opinion of a relationship between the veteran's colon cancer 
and radiation exposure during service to be unpersuasive.

The Board finds that the April 2000 VA Chief of Public Health 
and Environmental Hazards Officer, who found no nexus between 
the veteran's cancers and radiation exposure in service, is 
of far more probative weight when compared to the statement 
offered by Dr. F. P. M., the physician who treated the 
veteran for colon cancer.  First, as the Chief Public Health 
and Environmental Hazards Officer, the VA physician is an 
expert and has special knowledge in the field of medical 
effects of ionizing radiation and is competent to render a 
medical opinion as to whether the veteran's skin and colon 
cancers were due to the exposure to ionizing radiation in 
service.  The Board also finds the medical opinion by the VA 
physician to be highly probative because she specifically 
considered the veteran's estimated dose of ionizing 
radiation, which was one rem, the specific type of disorders 
that the veteran alleged were due to ionizing radiation, and 
the veteran's health at the time of exposure.  The Board also 
points out that she analyzed recent scientific studies 
regarding the medical effects of ionizing radiation exposure 
and the epidemiology of radiogenic diseases.  Finally, she 
cited to the scientific and medical research that supported 
her medical conclusion.  It is significant to point out that 
the opinion furnished by Dr. F. P. M. did not consider the 
veteran's estimated dose of ionizing radiation or refer to 
any scientific studies.  

In summary, for the above reasons, the Board finds that most 
probative evidence of record is the opinion of the VA Chief 
of Public Health and Environmental Hazards Officer who found 
that it was unlikely that the veteran's cancers were incurred 
as a result of exposure to ionizing radiation in service.  
Thus, the Board finds that the preponderance of the evidence 
is against the claims for service connection for skin and 
colon cancer under the provisions of 38 C.F.R. § 3.311.

The Board acknowledges the veteran's contentions that the 
DTRA dose assessment is unsupported and cannot confirm or 
deny that exposure to radiation caused his cancers.  The 
veteran is advised that he always has the option of 
submitting his own dosage estimate from a competent "credible 
source," as defined at 38 C.F.R. § 3.311(a)(3)(ii).  Nothing 
from the veteran offers an alternative dose from a credible 
source.  38 C.F.R. § 3.311(a).

The Board observes that the veteran testified that his 
treating physician for his colon cancer told him that there 
was no way that he could actually tell if it was caused by 
the radiation from the bomb but that Dr. D. D. made an entry 
in a medical journal in 1979 that the veteran's skin cancer 
of the penis was related to his radiation exposure during 
service.  The veteran added that he had tried to obtained Dr. 
D. D.'s papers from another physician, but they had been 
destroyed, and he knew of no other records that could be 
obtained.  The absence of any additional treatment records, 
which may exist beyond those that have already been 
associated with the claims file does not, in the Board's 
opinion, pose any potential for prejudice to the veteran 
since the fact that the veteran has suffered from skin and 
colon cancers is not in dispute; there is ample medical 
evidence of both disorders, which has been considered by the 
Chief of the Public Health and Environmental Hazards Officer.  

C.  Direct service connection

With respect to the third method, the Board notes that for 
the purposes of this opinion, it does not challenge the 
veteran's contention that he was exposed to ionizing 
radiation during service.  As noted above, the record 
reflects that the veteran was a member of the American 
occupation forces in Japan following World War II and 
presumably was present in the VA-defined Nagasaki area from 
April to June 1946.  The Nuclear Test Personnel Review 
indicated that using all possible "worst case" assumptions, 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion was less than one rem.  The Board observes that 
there is no other evidence of record regarding the veteran's 
level of radiation exposure in service.  Thus, for the 
purposes of this decision, the Board will concede that the 
veteran was exposed to at least some degree of ionizing 
radiation in service.

However, the Board finds that the veteran has not presented 
competent medical evidence attributing his skin or colon 
cancer to radiation exposure in service.  A February 1979 
statement from Dr. D. D. notes that the veteran's lymph nodes 
showed a tumor.  At his January 2000 hearing, the veteran 
testified that, although Dr. D. D. had told him that his skin 
cancer of the penis was due to his exposure to radiation in 
service, his records had been destroyed, and that the 
physician treating him for his colon cancer, Dr. F. P. M, had 
not offered such an opinion.  In a July 2000 statement, Dr. 
F. P. M. stated that it was possible that the veteran's 
exposure to radiation contributed to development of his colon 
cancer.  

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for skin cancer of 
the penis and colon cancer on a direct basis.
The veteran's service medical records do not contain any 
references to colon or skin cancer.  Clinical findings for 
the skin, abdomen, pelvis, and genitourinary system were 
negative on his October 1946 separation examination report.  
Also, the record shows that the veteran's skin cancer of the 
penis first manifested in the late 1978, nearly 32 years 
after separation, and his colon cancer was first manifested 
in 1999, over 52 years after service separation in 1946.  
And, as discussed in detail above, the most probative medical 
evidence of record, based on complete consideration of the 
relevant record, establishes that it is unlikely that the 
veteran's skin and colon cancers were the result of exposure 
to ionizing radiation in service and does not otherwise 
attribute such to military service.  The April 2000 VA 
advisory opinions, along with the absence of clinical 
evidence of cancer symptoms for an extended period after 
service, supports a conclusion that the veteran's cancers are 
not attributable to service.  See, e.g., Maxson v. Gober, 230 
F.3d. 1330 (Fed. Cir. 2000) (stating that the long period 
after service containing a lack of complaints or treatment 
could be viewed in the context of all the evidence as 
demonstrating that no disability was aggravated in service).

Simply put, it does not appear that there is medical evidence 
of any complaints or findings regarding skin or colon cancer 
for at least 31 years after the veteran's discharge from 
service.  As such, there is no medical evidence of a 
continuity of symptomatology to suggest a nexus to service.  
There is also no competent medical opinion of such 
relationship.  The Board does not doubt the veteran's sincere 
belief that a causal relationship exists, but there must be 
medical evidence of causation.  The veteran's statements and 
testimony, and those of his brother, as laypersons are not 
competent to show a nexus to service.  See Grottveit v. 
Brown. 5 Vet. App. 91, 92-93 (1993).  There is no evidence 
that they have the requisite medical expertise to enter a 
medical judgment as to the etiology of his skin and colon 
cancers.  See Espiritu, supra.  There is no other probative 
medical evidence to support his contention, or to establish 
that his skin and colon cancers were first manifest within 
one year of service or is otherwise related to service.  
Therefore, the claims must be denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 U.S.C.A. § 
5103A(d)(1) (West Supp. 2001).  However, VA is not required 
to provide assistance if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  In this case, the fact that the 
veteran had skin and colon cancers is not in dispute.  The 
central question is whether these disorders began during or 
were present within one year following discharge from 
service, or whether they are causally linked to active duty.  
The April 2000 opinion from the VA Chief Public Health and 
Environmental Hazards Officer specifically addressed the 
veteran's primary assertions, and she concluded that it was 
unlikely that the veteran's colon or squamous cell skin 
cancer could be attributed to exposure to ionizing radiation 
in service.  As to the need for any opinion addressing 
whether the disabilities at issue began during or are 
causally linked to any other incident of service, a physician 
who is requested to review the record and offer an opinion on 
the contended causal relationship would review the same 
evidence summarized above, to include a normal clinical 
evaluation of the veteran's skin, abdomen, pelvis and 
genitourinary system at the time of his separation from 
service and relevant abnormal clinical findings first 
reported more than 31 years after service.  In other words, 
there is no medical evidence dated during or proximate to 
service for the physician to examine or to cite in providing 
such a nexus opinion.  Under these circumstances, it is the 
Board's judgment that no reasonable possibility exists that 
such assistance would aid in substantiating the veteran's 
claims.

In summary, the veteran's colon and skin cancer were not 
present until many years after separation from service and 
were not caused by exposure to ionizing radiation in service.  
Accordingly, the Board concludes that the colon and skin 
cancer were not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for squamous cell carcinoma of 
the penis with partial amputation has been submitted and the 
claim is reopened.

Service connection for squamous cell carcinoma (skin cancer) 
of the penis with partial amputation, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for adenocarcinoma of the colon with 
metastatic liver disease, to include as due to exposure to 
ionizing radiation, is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

